UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
ERIK ANDERSON,                       )
                                     )
                  Petitioner,        )
                                     )
      v.                             )  Civil Action No. 10-1451 (RMC)
                                     )
UNITED STATES PAROLE                )
COMMISSION, et al.,                  )
                                     )
                  Respondents.       )
____________________________________)


                                  MEMORANDUM OPINION

                Petitioner Erik Anderson,1 proceeding pro se, seeks a writ of habeas corpus. He is

currently incarcerated in the D.C. Central Detention Facility pursuant to a supervised release

violation. Mr. Anderson contends that he should be released because the supervised release

violation warrant and the revocation procedures violated the separation of powers doctrine.

Respondents, the U.S. Parole Commission and Simon Wainwright (warden of the D.C. Central

Detention Facility), oppose.2 Because the law does not support Mr. Anderson’s argument, his

petition for writ of habeas corpus will be denied.

                                            I. FACTS

                Mr. Anderson was convicted of carrying a pistol without a license, possession of

an unregistered firearm, and unlawful possession of ammunition. On October 5, 2006, he was


       1
           Erik Anderson’s name is sometimes spelled “Eric Anderson in the record.”
       2
         The only proper respondent in this case is Warden Wainwright. In habeas challenges,
the proper respondent is the warden of the facility where the prisoner is being held. Rumsfeld v.
Padilla, 542 U.S. 426, 435 (2004); see also Blair-Bey v. Quick, 151 F.3d 1036, 1039 (D.C. Cir.
1998) (“When a prisoner seeks to challenge parole-related decisions, the warden of the prison
and not the United States Parole Commission is the prisoner’s ‘custodian.’”).
sentenced in Superior Court3 to a one-year term of imprisonment to be followed by a three-year

term of supervised release. He was released from prison and put on supervised release on August

15, 2007.

                On May 5, 2009, the U.S. Parole Commission issued a supervised release

violation warrant, charging Mr. Anderson with violating the conditions of his release by

(1) failing to submit to drug testing; (2) using dangerous and habit-forming drugs; (3) violating a

special condition (drug aftercare); and (4) committing various traffic law violations. The warrant

was executed, and Petitioner was taken into custody on June 29, 2009.

                On July 2, 2009, a U.S. Parole Commission hearing was held, and the hearing

examiner found probable cause on all of the violation charges. That same day, Mr. Anderson

signed an “Advance Consent to Expedited Revocation Decision,” whereby he accepted

revocation of his supervised release in return for a sentence on the revocation at the bottom of the

reparole guideline range. On July 30, 2009, the Commission revoked Petitioner’s term of

supervised release and sentenced him to prison for an eight-month term, to be followed by a

twenty-eight month term of supervised release. On February 26, 2010, Petitioner was released

from prison and put on supervised release.

                Shortly thereafter, on May 25, 2010, the Commission again issued a supervised

release violation warrant. This time, the warrant charged Mr. Anderson with violating the

conditions of his release by refusing to participate in the recommended drug abuse treatment.

Mr. Anderson then appeared to become compliant, as his drug testing yielded negative results

and he submitted to outpatient drug treatment. Thus, the Commission withdrew the warrant on


       3
           The Superior Court Case Number is 2005 FEL 3084.

                                                -2-
June 9, 2010, and continued Mr. Anderson on supervision.

               Two months later, on August 12, 2010, the Commission yet again issued a

supervised release violation warrant. This time, the warrant charged Mr. Anderson with

violating the conditions of his release by (1) refusing to participate in the recommended drug

abuse treatment; (2) using dangerous and habit-forming drugs; and (3) violating the law by

carrying a pistol without a license, possession of a weapon by a prohibited person, and unlawful

possession of ammunition. The warrant was executed, and Petitioner was taken into custody on

October 6, 2010. On October 8, 2010, a U.S. Parole Commission hearing was held, and the

hearing examiner found probable cause on all of the violation charges. In the midst of this last

request for revocation of supervised release, Mr. Anderson filed this petition for writ of habeas

corpus on August 26, 2010.4

                                         II. ANALYSIS

               Mr. Anderson seeks his release, claiming that the “Supervised Release Statute

under D.C. Code 24-403.01 violates the Separation of Powers Doctrine in that the provision

gives the U.S. Parole Commission (USPC) the same power as is vested in the Courts.” Pet. [Dkt.

#1] at 1. Settled law holds to the contrary.

               Parole and supervised release revocation are not part of a criminal prosecution.

Morrissey v. Brewer, 408 U.S. 471, 480 (1972). “Morrissey makes clear that parole revocation is

not the continuation of a criminal trial but a separate administrative proceeding at which the

parolee does not possess the same rights as a criminal defendant at trial.” Maddox v. Elzie, 238


       4
          The revocation hearing on the August 12 warrant was scheduled for December 1, 2010.
The record does not reflect the result of the revocation hearing, but it is not necessary to know
the results of the hearing for the purposes of adjudicating this case.

                                                -3-
F.3d 437, 445 (D.C. Cir. 2001). The Commission has no authority to impose a prison sentence

on a D.C. Code offender after conviction of a crime; this power rests with the Superior Court.

See D.C. Code § 11-923(b). Instead, the Commission has authority to determine the conditions

of supervised release and to decide whether supervised release should be revoked for violating

those conditions. See National Capital Revitalization and Self -Government Improvement Act of

1997, Pub. L. No. 105-33, § 11231(a)(1), 111 Stat. 712, 745 (effective Aug. 5, 1998); D.C. Code

§ 24-131.

               For most purposes, supervised release is the functional equivalent of parole and

the law pertaining to the revocation of parole is applicable to the revocation of supervised

release. See, e.g., U.S. v. Armstrong, 187 F.3d 392, 394 (4th Cir. 1999); Colts v. U.S. Parole

Comm’n, 531 F. Sup 2d 8, 13 n.4 (D.D.C. 2008). Further, the constitutional authority of a parole

agency to detain a parolee and to return the parolee to prison upon an order revoking parole is

well-established. “The decision as to when a lawfully sentenced defendant shall actually be

released has been committed . . . to the discretion of the Parole Commission.” U.S. v. Addonizio,

442 U.S. 178, 188 (1979). A parole commission’s exercise of authority does not violate

separation of powers or usurp the judicial function. Simpson v. Ortiz, 995 F.2d 606, 610-11 (5th

Cir. 1993); Geraghty v. U.S. Parole Comm’n, 719 F.2d 1199, 1212 (3d Cir. 1983); Artex v.

Mulcrone, 673 F.2d 1169, 1170 (10th Cir. 1982); Leach v. U.S. Parole Comm’n, 522 F. Supp. 2d

250, 251 (D.D.C. 2007).

                                      III. CONCLUSION

               In sum, because the Commission has the authority to determine the conditions of

supervised release and to decide whether supervised release should be revoked for violating those


                                                -4-
conditions, and because the separation of powers doctrine is not violated by the exercise of this

authority, Mr. Anderson’s petition for writ of habeas corpus will be denied. A memorializing

Order accompanies this Memorandum Opinion.



Date: December 22, 2010                                                    /s/
                                                             ROSEMARY M. COLLYER
                                                             United States District Judge




                                                -5-